



Exhibit 10.1


AGREEMENT AND RELEASE


SLM Corporation and its subsidiaries, predecessors, and affiliates (collectively
“SLM”) and I, Christine Rocha, as the Personal Representative of the last Will
and Testament of Charles P. Rocha (the “Decedent”) (hereinafter, in such
capacity, the “Personal Representative”), have reached the following
understanding and agreement. In exchange for the Plan Benefits (as defined
below) and other consideration listed below, the Personal Representative agrees
to comply fully with the terms of this Agreement and Release (“Agreement and
Release”). In exchange for the Personal Representative’s agreement herein, SLM
agrees to provide the Personal Representative with the Plan Benefits and other
consideration listed below, to which the Personal Representative is not
otherwise entitled.


(1)    Plan Benefits and other consideration:


(a)Pursuant to the SLM Corporation Executive Severance Plan for Senior Officers
(“Plan”), SLM will pay the Personal Representative severance, in respect of the
Decedent, in the following manner: a total amount of $2,051,613.38 less
withholding taxes and other deductions required by law (the “Plan Benefits”).
Such severance payment will be made in a lump sum no earlier than the eighth
(8th) calendar day after the Personal Representative’s signature on this
Agreement and Release, on which date this Agreement and Release will become
effective so long as it has not been revoked by either Party before that date
(the “Effective Date”), and no later than the thirtieth (30th) calendar day
after the Personal Representative’s signature.


(b)Medical/Dental/Vision Continuation: The Decedent’s medical, dental, and
vision coverage were continued through the end of the month of January 2018.
Beginning on February 1, 2018, Christine Rocha and Bridget Rocha (the “Family”)
have the right to continue medical, dental, and vision coverage through the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for up to 36 months.
Under the Plan, if the Family properly elects COBRA continuation coverage, SLM
will pay the employer portion of the total cost of the Family’s medical, dental
and vision insurance premiums for the 36-month period of February 1, 2018
through January 31, 2021.


(c)Benefit Programs: The Family waives future coverage and benefits under all
SLM disability programs, but this Agreement and Release does not affect the
Family’s eligibility for other SLM medical, dental, life insurance, retirement,
and benefit plans. Whether the Personal Representative signs this Agreement and
Release or not, the Family understands that its rights and continued
participation in those plans will be governed by their terms, and that the
Family generally will become ineligible for them shortly after January 17, 2018,
after which the Family may be able to purchase continued coverage under certain
of such plans. The Family understands that, except for the benefits that may be
due under the 401(k) plans, deferred compensation, equity or pension plans to
which it may be entitled under SLM’s standard employee benefit plans for
similarly situated employees and executives, the Family will not receive any
other wage, paid time off, or other similar payments from SLM or the entities
discussed in Section 2.


(d)For the purposes of this Agreement and Release, the Parties acknowledge that
the “Amendment to Stock Option and Restricted/Performance Stock Terms” issued
under the SLM Corporation Employee Stock Option Plan, SLM Corporation Management
Incentive Plan, SLM Corporation Incentive Plan (as amended and restated October
2006), and SLM Corporation 2009 and 2012 Incentive Plan (collectively, the
“Plans”) by SLM Corporation, and effective as of January 27, 2011, is
applicable.







--------------------------------------------------------------------------------





(2)    Release: In consideration of the Plan Benefits and other considerations
described above, the Personal Representative agrees to release SLM, and all of
its subsidiaries, affiliates, predecessors, successors, and all related
companies, and all of its former and current officers, employees, directors, and
agents and employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs) of any of them (collectively
“Released Parties”) from all actions, suits, charges, claims, complaints, debts,
demands, damages or liabilities of any kind or character whatsoever, in law or
in equity, known or unknown, which the Decedent, his family, his heirs or the
Personal Representative ever had, now has or may have had through the date the
Personal Representative signs this Agreement and Release, including, but not
limited to, any actions, suits, charges, claims, complaints, debts, demands,
damages or liabilities that would otherwise be available to the Personal
Representative or to the Decedent, his family or heirs or those arising out of
or relating to (a) the SLM Management Incentive Plan and the SLM 2012 Omnibus
Incentive Plan and any awards granted thereunder, (b) any event prior to or on
the Effective Date or (c) the Decedent’s employment or termination therefrom.
The Parties intend this release to be broadly construed in favor of SLM but
excepts claims that the law does not permit the Personal Representative to
waive, and any rights and obligations of the Parties to fulfill their respective
obligations under this Release and Agreement, by signing this Agreement and
Release. The Personal Representative is releasing all common law contract, tort,
or other claims the Decedent ever had, now has, or may have had, as well as all
claims the Decedent ever had, now has, or may have had under the Age
Discrimination in Employment Act (“ADEA”), the Worker Adjustment and Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, Sections 1981 and
1983 of the Civil Rights Act of 1866, National Labor Relations Act, the
Americans with Disabilities Act (“ADA”), Family and Medical Leave Act, Genetic
Information Non-discrimination Act (“GINA”) of 2008, the Employee Retirement
Income Security Act of 1974 (“ERISA”), individual relief under the
Sarbanes-Oxley Act of 2002, or individual relief under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 or The American Recovery and
Reinvestment Act of 2009, and any other federal, state or local laws, including,
but not limited to, those pertaining to the employment relationship or
pertaining to discrimination, harassment, or retaliation in employment, and any
claims under common law, tort or contract law, including without limitation
defamation, false light/invasion of privacy, injury to reputation, wrongful
discharge, breach of contract (whether oral, written, express or implied from
any source), breach of public policy, fraud or negligent misrepresentation
(including without limitation fraud in the inducement), negligence (including
without limitation negligent retention and negligent hiring), physical, mental
or emotional distress or harm, pain and suffering, including any claims for
damages, liquidated damages, punitive damages, equitable relief, counsel fees
and costs which the Decedent ever had, now has, or may have had. The Personal
Representative further waives any right to payment of attorneys’ fees, which she
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of the
Decedent’s rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to the Decedent’s
employment. SLM and the Personal Representative, the Parties (“Parties”),
expressly agree however, that nothing in this Agreement and Release shall
preclude the Personal Representative’s participation as a member of a class in
any suit or regulatory action brought against the Released Parties arising out
of or relating to any alleged securities violations or diminution in the value
of SLM securities. SLM agrees that the release under this Section 2 shall not
cover, and the Personal Representative reserves and does not waive, her rights,
directly or indirectly to seek further indemnification and/or contribution under
the By-Laws of SLM. SLM hereby reaffirms that the Personal Representative is
entitled to indemnification for actions taken in the Decedent’s capacity as an
officer of SLM Corporation or applicable SLM Corporation subsidiaries under the
bylaws of the applicable subsidiary or SLM (subject to the provisions of the
By-Laws, which limit indemnity in certain circumstances).


(3)    Covenant Not To Sue: The Personal Representative agrees not to sue the
Released Parties with respect to any actions, suits, charges, claims,
complaints, debts, demands, damages or liabilities of any kind or character
whatsoever, in law or in equity, known or unknown, released by this Agreement
and Release.





--------------------------------------------------------------------------------





The Parties agree, however, that nothing contained in this covenant not to sue
or elsewhere in this Agreement and Release shall:


(a)prohibit or restrict the Personal Representative from: (i) making any
disclosure of information required by law or solely for the purpose of reporting
or investigating a suspected violation of law; (ii) filing a charge, initiating,
making disclosures, testifying in, providing information to, or assisting in an
investigation or proceeding brought by or to any governmental or regulatory body
or official, or in any judicial or administrative action; (iii) making
disclosures that are required or protected under the Sarbanes-Oxley Act of 2002,
the Securities Exchange Act of 1934, and any other law, rule or regulation,
subject to the jurisdiction of the Securities and Exchange Commission (“SEC”);
(iv) testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal or state employment law or any
federal law relating to fraud or any rule or regulation of the SEC, any other
federal, state or local governmental agency or commission or self-regulatory
organization (each, a “Governmental Agency”), without disclosure to SLM; (v)
accepting any monetary award or other payment that the Personal Representative
might become entitled to from any Governmental Agency; or (vi) filing a charge
of discrimination with the Equal Employment Opportunity Commission (“EEOC”) or a
like charge or complaint with a state or local fair employment practice agency;
provided that once this Agreement and Release becomes effective, the Personal
Representative may not receive a monetary award or any other form of personal
relief from SLM in connection with any such charge or complaint that the
Personal Representative filed or is filed on her behalf.


Except with respect to the proviso in Section 2 regarding alleged securities
violations and notwithstanding anything to the contrary in this paragraph, the
Personal Representative hereby waives and releases any right to receive any
personal relief (for example, money) as a result of any investigation or
proceeding of the U.S. Department of Labor, EEOC, U.S. Department of Education,
OIG, Consumer Financial Protection Bureau, SEC, or any federal, state, or local
government agency or court. Further, with her waiver and release of claims in
this Agreement and Release, the Personal Representative specifically assigns to
the Released Parties any right to recovery arising from any such investigation
or proceeding.


(4)     Additional Representations and Promises: Each of the Personal
Representative, the Decedent’s surviving spouse Christine Rocha (on behalf of
herself), and the Decedent’s surviving children Monica Asbeil, Mary-Claire
Howart, Ellen James, and Bridget Rocha, (each, a “Paragraph 4 Party”)
acknowledges and agrees that:


(a)They will return all SLM and Released Parties’ property in their possession
or control to SLM.


(b)Other than previously disclosed to SLM’s General Counsel, Deputy General
Counsel, or SLM’s Board of Directors, each Paragraph 4 Party hereby represents
and warrants that she has not reported any illegal or potentially illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, director, officer, agent or any other representative
of SLM, any member of the legal or compliance departments, or to the Code of
Business Conduct hotline and has no knowledge of any such illegal or potentially
illegal conduct or activities. Each Paragraph 4 Party has disclosed to SLM any
information she has concerning any conduct involving SLM that she has reason to
believe may be unlawful or that involves any false claims to the United States.
Each Paragraph 4 Party promises to cooperate fully in any investigation SLM
undertakes into matters that occurred during the Decedent’s employment with SLM.
Each Paragraph 4 Party understands that nothing in this Agreement and Release
prevents her from cooperating with any U.S. government investigation. In
addition, to the fullest extent permitted by law, each Paragraph 4 Party hereby
irrevocably assigns to the U.S. government any right she may have to any
proceeds or awards in connection with any false claims proceedings against SLM.







--------------------------------------------------------------------------------





(c)If any Paragraph 4 Party breaches any provisions of this Agreement and
Release, she will pay for all costs incurred by any Released Parties, or any
entities or individuals covered by this Agreement and Release, including
reasonable attorneys’ fees, in defending against the Paragraph 4 Party’s claim
and seeking to uphold this Agreement and Release.


(d)Subject to Section 3, prior to the legally required disclosure of this
Agreement and Release to the SEC, each Paragraph 4 Party agrees to keep the
terms of this Agreement and Release completely confidential except as may be
required or permitted by applicable law or court order. Notwithstanding the
foregoing, a Paragraph 4 Party may disclose such information as permitted under
Section 3 to her professional representatives, so long as they are informed and
agree to be bound by this confidentiality clause. Subject to Section 3, this
Agreement and Release shall not be offered or received in evidence in any action
or proceeding in any court, arbitration, administrative agency or other tribunal
for any purpose whatsoever other than to carry out or enforce the provisions of
this Agreement and Release.


(e)Subject to Section 3, each Paragraph 4 Party further agrees not to disparage
SLM, its business practices, products and services, or any other entity or
person covered by this Agreement and Release.


(f)Each Paragraph 4 Party is intentionally releasing claims that she does not
know she might have. She has not assigned or given away any of the claims she is
releasing.


(5)    Arbitration of Disputes: SLM and the Personal Representative agree to
resolve any disputes they may have with each other through final and binding
arbitration. For example, the Personal Representative is agreeing to arbitrate
any dispute about the validity of this Agreement and Release, which means that
an Arbitrator and not a court of law will decide issues of arbitrability and of
liability with respect to any claim the Personal Representative may bring;
provided, however, that either party may pursue a temporary restraining order
and/or preliminary injunctive relief, with expedited discovery where necessary,
in a court of competent jurisdiction to protect common law or contractual trade
secret or confidential information rights. The Personal Representative also
agrees to resolve through final and binding arbitration any disputes she has
with SLM, its affiliates, or any current or former officers, employees or
directors who elects to arbitrate those disputes under this subsection.
Arbitrations shall be conducted by JAMS (also known as Judicial Arbitration &
Mediation Services) in accordance with its employment dispute resolution rules.
This agreement to arbitrate does not apply to government agency proceedings, but
does apply to any lawsuit the Personal Representative might bring, including but
not limited to any lawsuit related to a government agency proceeding. By
agreeing to this Agreement and Release, the Personal Representative understands
that she is waiving her right to a jury trial.
 
(6)    Review Period: The Personal Representative hereby acknowledges that (a)
she initially received a copy of the original draft of this Agreement and
Release on or before __________________; (b) she was offered a period of
twenty-one (21) calendar days to review and consider it; (c) she understands she
could use as much of the twenty-one (21) calendar day period as she wishes prior
to signing; and (d) the Personal Representative was strongly encouraged to
consult with an attorney in writing before signing this Agreement and Release,
and understood whether or not to do so was her decision. The Personal
Representative waives any rights to further time to consider the Agreement and
Release.


(7)    Revocation of Claims: The Personal Representative understands she may
revoke the waiver of the ADEA claims made in this Agreement and Release within
seven (7) days of its signing. The waiver and release of claims under ADEA shall
not be effective or enforceable and she will not receive seventy percent (70%)
of the cash Plan Benefits described in Section 1 above. Revocation of claims can
be made by delivering





--------------------------------------------------------------------------------





a written notice of revocation to Senior Vice President, Chief Human Resources
Officer, SLM Corporation, 300 Continental Drive, Newark, DE 19713.


(8)    The Personal Representative acknowledges that she has read and
understands all of the provisions of this Agreement and Release. This Agreement
and Release represents the entire agreement between the Parties concerning the
subject matter hereof and shall not be altered, amended, modified, or otherwise
changed except by a writing executed by both Parties. The Personal
Representative understands and agrees that this Agreement and Release is final
and binding when executed by the Personal Representative. The Personal
Representative signs this document freely, knowingly and voluntarily. The
Personal Representative acknowledges that she has not relied upon any
representation or statement, written or oral, not set forth in this Agreement
and Release. If any provision of this Agreement and Release is held by a court
of competent jurisdiction or by an arbitrator to be unenforceable or contrary to
law, the remainder of that provision and the remaining provisions of this
Agreement and Release will remain in full force and effect to the maximum extent
permitted by applicable law. If this Agreement and Release is held to be
unenforceable or contrary to law, the Personal Representative agrees to repay
the Plan Benefit she received. This Agreement and Release is governed by federal
laws and the laws of the State of Delaware.


(9)    This Agreement and Release shall be binding upon and inure to the benefit
of the Parties, in their individual, corporate and representative capacities,
and upon their respective agents, representatives, heirs, successors, assigns,
executors and affiliates.
 
Before signing this Agreement and Release, please read through each Section and
carefully consider it. SLM recommends that the Personal Representative discuss
it with her attorney (any such attorney fees are not covered under the terms of
this Agreement). The Personal Representative has up to twenty-one (21) calendar
days to consider this Agreement and Release. By signing this Agreement and
Release, any claims, whether known or unknown, are waived.


__/s/ Christine
Rocha______________________    3/20/2018____________________________
Name                            Date
Personal Representative of the estate of Charles P. Rocha




__/s/ Christine
Rocha______________________    3/20/2018____________________________
Name                            Date
Christine Rocha
**Signing in her personal capacity for purposes of Sections 1(b), 1(c) and 4
__/s/ Monica
Asbeil_______________________    3/10/2018____________________________
Name                            Date
Monica Asbeil
**Signing in her personal capacity for purposes of Sections 1(b), 1(c) and 4





--------------------------------------------------------------------------------







__/s/ Mary-Claire
Howarth_______________________    3/10/2018____________________________


Name                            Date
Mary-Claire Howart
**Signing in her personal capacity for purposes of Sections 1(b), 1(c) and 4


__/s/ Ellen James __________
__________________    3/10/2018____________________________


Name                            Date
Ellen James
**Signing in her personal capacity for purposes of Sections 1(b), 1(c) and 4
__/s/ Bridget Rocha
____________________________    3/10/2018____________________________


Name                            Date
Bridget Rocha
**Signing in her personal capacity for purposes of Sections 1(b), 1(c) and 4
__/s/ Bonnie
Rumbold____________________________    3/20/2018____________________________
Name                            Date
Senior Vice President,
Chief Human Resources Officer
SLM Corporation







